Affirmed and Memorandum Opinion filed July 27, 2006







Affirmed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
 NO. 14-05-00704-CR 
 NO. 14-05-00709-CR
____________
 
JOHNNY LEE CARTER,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District
Court
Harris County, Texas
Trial Court Cause Nos.
1011360 & 1030677
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of two counts of aggravated assault and was
sentenced on July 13, 2005, to confinement for forty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a notice
of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  On April 7, 2006,
appellant filed a pro se response to the brief filed by counsel.  In the
response, appellant raises four issues.
We have
carefully reviewed the record, counsel=s brief, and the issues raised in the
pro se response, and agree the appeal is wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief
would add nothing to the jurisprudence of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).